MEMORANDUM2
Mauricio Alberto Figueroa-Gomez and Miriam Rosa Figueroa, natives and citi*633zens of El Salvador, petition pro se for review of a final decision of the Board of Immigration Appeals (“BIA”) dismissing their appeal of an immigration judge’s denial of their applications for suspension of deportation. Pursuant to the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (“IIRIRA”), the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), and we therefore have jurisdiction under 8 U.S.C. § 1105a(a), as amended by IIRIRA § 309(c), see Avetova-Elisseva v. INS, 213 F.3d 1192, 1195 n. 4 (9th Cir.2000). We review the BIA’s continuous physical presence determination for substantial evidence, see Kalaw, 133 F.3d at 1151, and because substantial evidence supports the BIA’s decision, we deny the petition for review.
We do not consider petitioners’ eligibility, if any, for relief under the class action pending in the district court in accordance with Barahona-Gomez v. Reno, 167 F.3d 1228 (9th Cir.1999), supplemental opinion, 236 F.3d 1115 (9th Cir.2001). Our resolution of this case does not affect any interim or permanent relief awarded to members of the class certified in Barahonar-Gomez.
PETITION FOR REVIEW DENIED.

. This disposition is not appropriate for publication and may not be cited to or by the *633courts of this circuit except as may be provided by 9 th Cir. R. 36-3.